DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 13, the recitation “an entrance of the intake port of the gas turbine abutting and being directly connected with the intake joint so as to provide all the combustion-supporting air from the air intake system straightly to inside the gas turbine through the intake joint” constitutes new matter. Nowhere in the original disclosure filed 4/2/2020 does it disclose that the intake joint provides all the combustion-supporting air straightly into the gas turbine. The Applicant points to Figs. 1 and 2 for support. However, the intake joint 102 in Figs. 1 and 2 do not support the newly recited recitation. In Figs. 1 and 2 of the present invention, the intake joint 102 covers areas that surround the entrance of gas turbine 103. The intake joint 102 appears to be rectangular or square in shape while the entrance of the gas turbine 103 is circular in shape. Therefore, air passing through the intake joint would go in the gas turbine as well as around the gas turbine. It is not reasonable to conclude that the intake joint provides all the combustion-supporting air straightly into the entrance of the gas turbine when the size of the intake joint is much larger than the entrance of the gas turbine. 
The recitation “the air intake system contains intaking filters in the at least three side surfaces thereof including the side surface opposite the entrance opening of the intake joint” constitutes new matter. Nowhere in the original disclosure filed 4/2/2020 does it disclose any filters. The Applicant points to claim 15 and Figs. 1 and 2 for support. Claim 15 was not filed in the original disclosure. Furthermore, filters are not referenced in Figs. 1 or 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170104389 A1 to Morris et al. (Morris ‘389) in view of US 20190204021 A1 to Morris et al. (Morris ‘021), US 4136432 A to Melley, Jr., and US 20180080377 A1 to Austin et al. 
Regarding claim 1, Morris ‘389 discloses a system comprising: 
a turbine generation transportation unit (Fig. 6: 400) and an exhaust auxiliary transportation unit (500), the exhaust auxiliary transportation unit is connected to at least one side of the turbine generation transportation unit (Fig. 6 is a top view), 
the turbine generation transportation unit comprises an air intake system (Fig. 4B: 404), a gas turbine (407), a generator (408) and a first transport vehicle (416), the air intake system (404), the gas turbine (407), and the generator (408) are disposed on the first transport vehicle (416), the gas turbine is configured to convert hydrocarbon fuels into mechanical energy of an output shaft [0056], the air intake system is connected to an intake port (left end of the gas turbine) of the gas turbine through an intake joint, and the intake joint adopts a straight-through joint (rectangular shaped joint within the air intake 404) so that the air intake system is configured to provide combustion-supporting air straightly to the gas turbine without passing through an elbow; the generator (408) is disposed at an output end of the gas turbine and is configured to convert mechanical energy into required electrical energy; 
the exhaust auxiliary transportation unit comprises an exhaust system (Fig. 5A and 5B: 504) and a second transport vehicle (412), the exhaust system is disposed on the second transport vehicle, the exhaust system is connected (Fig. 6: 602) to an exhaust port of the gas turbine,
wherein the air intake system is configured to intake air across from at least two side surfaces thereof (Figs. 4A and 4B show inlet 404 on left and right sides), and
an entrance of the intake port of the gas turbine (left end of the gas turbine) abutting and being directly connected with the intake joint (rectangular shaped joint within the air intake 404) so as to provide all the combustion-supporting air from the air intake system straightly to inside the gas turbine through the intake joint (the intake joint covers only the entrance of the gas turbine 407 therefore all of the intake air goes straightly into the gas turbine);
the air intake system contains intaking filters in the at least two side surfaces thereof ([0058]: each inlet plenum 404 has gas turbine inlet filters).
However, it fails to disclose a cabin ventilation and cooling system, the cabin ventilation and cooling system is connected to the cabin of the gas turbine; wherein the air intake system is configured to intake air including a side surface opposite an entrance opening of the intake joint; and the air intake system is arranged end to end with only the cabin of the gas turbine with the intake joint therebetween separating the cabin of the gas turbine from the air intake system; the air intake system contains intaking filters including the side surface opposite the entrance opening of the intake joint.
Morris ‘021 teaches a cabin ventilation and cooling system, the cabin ventilation and cooling system is connected to the cabin of the gas turbine ([0029]; Fig. 1: 114).
Melley, Jr. teaches the air intake system is configured to intake air including a side surface (Fig. 1: 21) opposite an entrance opening of the intake joint (at 16); the air intake system contains intaking filters including the side surface opposite the entrance opening of the intake joint (column 4, lines 6-11).
Austin et al. teaches the air intake system (Fig. 1: 26) is arranged end to end with only the cabin of the gas turbine (22) with the intake joint (at end of 28; see Fig. 7) therebetween separating the cabin of the gas turbine from the air intake system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the cabin ventilation and cooling system as disclosed by Morris ‘021, the additional air intake as disclosed by Melley, Jr., and the intake joint as disclosed by Austin et al. to the system disclosed by Morris ‘389.
One would have been motivated to do so to cool the gas turbine (refer to Morris ‘021, [0029]), to provide additional air for the engine, and to improve air intake to the gas turbine.  
Regarding claim 3, Morris ‘389 discloses the turbine generation transportation unit further comprises a power control unit, the power control unit comprises an electric power unit and a control unit, the electric power unit is configured to output electric power from the generator, the control unit comprises a gas turbine control unit and a generator control unit, the gas turbine control unit is configured to act on the gas turbine, and the generator control unit is configured to act on the generator [0062].
Regarding claim 4, Morris ‘389 discloses the exhaust system comprises an exhaust joint (Fig. 6: 602), an exhaust silencer (Fig. 5B: 506) and an exhaust stack (508) which are connected in sequence, the exhaust silencer and the exhaust stack are arranged as a whole (504), the other end of the exhaust joint is connected to the exhaust port of the gas turbine (Fig. 6: 400); during transportation, the exhaust silencer and the exhaust stack are configured to be placed horizontally (Fig. 5A), and during working state, the exhaust silencer and the exhaust stack are configured to be positioned vertically (Fig. 5B).
Regarding claim 5, Morris ‘389 discloses wherein during the working state, the exhaust joint configured to be is moved to the side of the second transport vehicle through a slide rail at the bottom [0070].
Regarding claim 6, Morris ‘389 discloses wherein during working state, the exhaust silencer and the exhaust stack are configured to be rotated from horizontal to vertical through a lifting mechanism [0066].
Regarding claim 7, Morris ‘389 discloses the exhaust system is connected to the side of the turbine generation transportation unit (Fig. 6 is a top view).
Regarding claim 8, the combination of Morris ‘389 and Morris ‘021 disclose the cabin ventilation and cooling system is connected to the side of the turbine generation transportation unit (Morris ‘021, Fig. 1 is a top view).
Regarding claim 9, Morris ‘389 discloses the exhaust auxiliary transportation unit is further provided with a set of hydraulic walking device, which is configured for fine adjustment of the second transport vehicle in directions of up and down and side to side during working state, so as to enable faster docking with the turbine generation transportation unit [0071].
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170104389 A1 to Morris et al. (Morris ‘389) in view of US 20190204021 A1 to Morris et al. (Morris ‘021), US 4136432 A to Melley, Jr., and US 20180080377 A1 to Austin et al. as applied to claim 1 above and further in view of US 20080277944 A1 to Schwarz et al. 
Regarding claims 10-12, Morris ‘389, Morris ‘021, Melley, Jr., and Austin et al. discloses a system as described above. 
However, it fails to disclose the exhaust auxiliary transportation unit comprises a gas turbine starter, the gas turbine starter is used to start the gas turbine by the mobile power system in totally power failure conditions, the gas turbine starter is a generator set or a battery capable of self-starting, wherein the gas turbine starter is connected to the gas turbine, and the gas turbine starter is configured to start the gas turbine in totally power failure conditions independent of other power networks.
Schwarz et al. teaches the exhaust auxiliary transportation unit comprises a gas turbine starter, the gas turbine starter is used to start the gas turbine by the mobile power system in totally power failure conditions [0016], the gas turbine starter is a generator set or a battery capable of self-starting ([0015]: battery being provided from which the starter motor can draw enough electrical power to start that intermittent combustion engine), wherein the gas turbine starter is connected to the gas turbine (through the starter motor), and the gas turbine starter is configured to start the gas turbine in totally power failure conditions independent of other power networks [0016].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the gas turbine starter as disclosed by Schwarz et al. to the system disclosed by Morris ‘389, Morris ‘021, Melley, Jr., and Austin et al.
One would have been motivated to do so to restart the gas turbine during power failures (refer to Schwarz et al., [0016]). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170104389 A1 to Morris et al. (Morris ‘389) in view of US 4136432 A to Melley, Jr. and US 20180080377 A1 to Austin et al.
Regarding claim 13, Morris ‘389 discloses a turbine generation transportation unit comprising:
an air intake system (Fig. 4B: 404), a gas turbine (407), a generator (408) and a first transport vehicle (416), the intake air system (404), the gas turbine (407), and the generator (408) are disposed on the first transport vehicle (416), the gas turbine is configured to convert hydrocarbon fuels into mechanical energy of an output shaft [0056], the air intake system is connected to an intake port (left end of the gas turbine) of the gas turbine through an intake joint, and the intake joint adopts a straight-through joint (rectangular shaped joint within the air intake 404) so that the air intake system is configured to provide combustion-supporting air straightly to the gas turbine without passing through an elbow; and the generator (408) is disposed at an output end of the gas turbine and is configured to convert mechanical energy into required electrical energy,
wherein the air intake system is configured to intake air across from at least two side surfaces thereof (Figs. 4A and 4B show inlet 404 on left and right sides), and
an entrance of the intake port of the gas turbine (left end of the gas turbine) abutting and being directly connected with the intake joint (rectangular shaped joint within the air intake 404) so as to provide all the combustion-supporting air from the air intake system straightly to inside the gas turbine through the intake joint (the intake joint covers only the entrance of the gas turbine 407 therefore all of the intake air goes straightly into the gas turbine);
the air intake system contains intaking filters in the at least two side surfaces thereof ([0058]: each inlet plenum 404 has gas turbine inlet filters).
However, it fails to disclose the air intake system is configured to intake air including a side surface opposite an entrance opening of the intake joint; the air intake system is arranged end to end with only the cabin of the gas turbine with the intake joint therebetween separating the cabin of the gas turbine from the air intake system; the air intake system contains intaking filters including the side surface opposite the entrance opening of the intake joint.
Melley, Jr. teaches the air intake system is configured to intake air including a side surface (Fig. 1: 21) opposite an entrance opening of the intake joint (at 16); the air intake system contains intaking filters including the side surface opposite the entrance opening of the intake joint (column 4, lines 6-11).
Austin et al. teaches the air intake system (Fig. 1: 26) is arranged end to end with only the cabin of the gas turbine (22) with the intake joint (at end of 28; see Fig. 7) therebetween separating the cabin of the gas turbine from the air intake system
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the additional air intake as disclosed by Melley, Jr. and the intake joint as disclosed by Austin et al. to the system disclosed by Morris ‘389.
One would have been motivated to do so to provide additional air for the engine and to improve air intake to the gas turbine.
Regarding claim 14, Morris ‘389 discloses further comprises a power control unit, the power control unit comprises an electric power unit and a control unit, the electric power unit is configured to output electric power from the generator, the control unit comprises a gas turbine control unit and a generator control unit, the gas turbine control unit is configured to act on the gas turbine, and the generator control unit is configured to act on the generator [0062].

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
 In response to Applicant’s argument of “However, the inlet plenum 404 does not contain gas turbine air inlet filters”, the Examiner respectfully disagrees. The Applicant argues that turbine enclosure 402 has the gas turbine air inlet filters but the inlet plenum does not. It is reminded that the turbine enclosure 402 represents the entire trailer in Figs. 4A and 4B. The turbine enclosure has inlets shown as 404. If the turbine enclosure 402 has gas turbine inlet filters, the inlet filters would be placed at inlets plenums 404. The Examiner points to the Austin reference for comparison and clarity as inlet plenums and inlet filters are well known in the art. The turbine enclosure can be comparable to trailer 14 of Austin (Fig. 6). Trailer 14 of Austin has inlet plenums 124 and 128 on both sides. At these inlet plenums, there are filters 88 and 90 for their respective sides. Trailer 14 has inlet filters and they are located where the inlets are.  
In response to Applicant’s argument of “Applicant respectfully submits that Morris '389 fails to disclose, teach, or suggest that all the combustion-supporting air from the air intake system goes straightly to inside the gas turbine”, the Examiner respectfully disagrees. 

    PNG
    media_image1.png
    277
    730
    media_image1.png
    Greyscale

As can be seen in the Figure above, the intake joint perfectly fits over the entrance of the gas turbine without directing air around the entrance. 
This is in contrast to Fig. 2 of the present invention where the intake joint 102 covers the entirety of the gas turbine housing and therefore directs air around the entrance of the gas turbine 103. This is shown by the arrows in the Figure below. 
 
    PNG
    media_image2.png
    380
    843
    media_image2.png
    Greyscale

The Applicant’s argument regarding the Austin reference are moot since the recitation in question is already disclosed in Morris’389 as discussed above. 

Conclusion












































THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832